In a proceeding pursuant to Family Court Act article 8, inter alia, for an order of protection, the appeal is from an order of the Family Court, Queens County (Schindler, J.), dated March 22, 1989, which granted the petitioner husband an order of protection against his former wife for a period of one year.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order of protection granted to the petitioner husband has already expired, and there is no indication in the record that it has been extended. Since the rights of the parties will not be directly affected by a determination as to the propriety of this order, the appeal is dismissed as academic (see, Matter *445of Hearst Corp. v Clyne, 50 NY2d 707; Matter of Gansburg v Gansburg, 127 AD2d 766). Balletta, J. P., Miller, O’Brien and Ritter, JJ., concur.